DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/08/2022 has been entered.
 
Response to Amendment
The previous 112(f) claim interpretation remains.
The previous 112(b) rejections have been overcome.
In light of the amended claims, the claims remain rejected under 35 U.S.C. 101.
In light of the amended claims, the claims are rejected under 35 U.S.C. 103.

Notice to Applicant
In the amendment dated 05/08/2022, the following has occurred: claims 1-2, 9, and 15-16 have been amended; claims 3, 5, 7-8, 10-11, 14, 17, and 19-20 have remained unchanged; claims 4, 6, 12-13, and 18 have been canceled; and no new claims have been added.
Claims 1-3, 5, 7-11, 14-17, and 19-20 are pending.
Effective Filing Date: 03/29/2019

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Claim Interpretation:
The previous claim interpretation remains.

35 U.S.C. 112 Rejections:
The previous 112(b) claim issues have been overcome via amendments to the claims. Examiner withdraws these rejections.

35 U.S.C. 101 Rejections:
Applicant added in “neural network” language into the claims. Applicant argues that the previously used “calculating” limitations with the newly amended claim limitations are significantly more than an abstract idea. Applicant states that:

“It can be seen that a large amount of data is utilized to train a neural network to perform learning, calculation and acquisition.”

Examiner however respectfully disagrees with this. A neural network by definition is not defined in the manner stated by Applicant above. For example, a neural network is not exclusively limited to being trained on a large amount of data. A neural network is a broad phrase used to describe a network that is designed to mimic the human brain. Applicant is reading in aspects of neural networking that are not specified within the claims. Examiner suggests elaborating on aspects of the neural network that are not exclusive to all neural networks. As the claims currently sit, the addition of the limitation “neural network” is done so in a general linking manner (further explained below in the 35 U.S.C. 101 rejection section).

35 U.S.C. 103 Rejections:
Applicant amended the claims and then argued with respect to the distinct technical features of claims 1, 9, and 15 of “obtaining, by performing neural network training on the vector representation of the medical record, a respective probability of adding a respective disease code in ICD to the medical record” and “when the probability is greater than a predetermined threshold, adding the disease code in ICD corresponding to the probability to the medical record; when the probability is less than a predetermined threshold, not adding the disease code in ICD corresponding to the probability to the medical record”. Applicant states that instead of directly mapping the medical record elements to the ICD, the present invention obtains the vector representation of the medical records based on the vector representation of the respective medical record element and the vector representation of the respective disease in the ICD. Applicant then makes arguments with respect to the Gu reference. These arguments are deemed moot in view of the newly cited art.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 1) a medical record obtaining module, 2) a vector-representation-of-medical-record-element obtaining module, 3) a vector-representation-of-disease obtaining module, 4) a vector-representation-of-medical-record obtaining module, 5) a probability obtaining module, and 6) an adding module in claim in claims 9-13.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-3, 5, 7-11, 14-17, and 19-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Claims 1-3, 5, and 7-8 are drawn to a method, claims 9-11 and 14 are drawn to a system, claims 15-17 and 19 are drawn to an apparatus, and Claim 20 is drawn to a non-transitory storage medium; each of which is within the four statutory categories. Claims 1-3, 5, 7-11, 14-17, and 19-20 are further directed to an abstract idea on the grounds set out in detail below. As discussed below, the claims do not include additional elements that are sufficient to amount to significantly more than the abstract idea because the additional computer elements, which are recited at a high level of generality, provide conventional computer functions that do not add meaningful limits to practicing the abstract idea (Step 1: YES).

Step 2A:
Prong One:
Claim 1 recites, in part, performing the steps of 1) obtaining medical record data, 2) obtaining a vector representation of a respective medical record element through the medical record data, 3) obtaining a vector representation of a respective disease in ICD, 4) calculating, based on the vector representation of the respective medical record element and the vector representation of the respective disease in ICD, a vector representation of medical record, wherein the calculating, based on the vector representation of the respective medical record element and the vector representation of the respective disease in ICD, a vector representation of medical record comprises: 4a) calculating, by performing training on the vector representation of the respective medical record element and the vector representation of the respective disease in ICD, a contribution of the vector representation of the respective medical record element to the vector representation of the respective disease and 4b) calculating, based on the contribution of the vector representation of the respective medical record element to the vector representation of the respective disease, a vector 2representation of medical record, 5) obtaining, based on the vector representation of the medical record, a respective probability of adding a respective disease code in ICD to the medical record, and 6) obtaining, based on the respective probability, an indication of whether to automatically add the respective ICD code in ICD corresponding to the respective probability to the medical record. These steps correspond to Certain Methods of Organizing Human Activity, in particular, commercial interactions including business relations when dealing with medical codes, and further, managing interactions between people including following rules or instructions related to tracking medical codes. Independent claims 9 and 15 recite similar limitations and are also directed to an abstract idea under the same analysis.
Depending claims 2-3, 5, 7-8, 10-11, 14, 16-17, and 19-20 include all of the limitations of claims 1, 9, and 15, and therefore likewise incorporate the above described abstract idea. Depending claims 2, 10, and 16 add the additional step of “obtaining a vector representation of a respective medical record element through a word vector of the respective medical record element contained in the medical record data”; and claims 3, 11, and 17 add the additional step of “obtaining a vector representation of a respective disease in ICD through a word vector of the respective disease in ICD.” Additionally, the limitations of depending claims 5, 7-8, 14, and 19 further specify elements from the claims from which they depend on without adding any additional steps. These additional limitations only further serve to limit the abstract idea. Thus, depending claims 2-3, 5, 7-8, 10-11, 14, 16-17, and 19-20 are nonetheless directed towards fundamentally the same abstract idea as independent claims 1, 9, and 15 (Step 2A (Prone One): YES).

Prong Two:
This judicial exception is not integrated into a practical application. In particular, the claims recite the additional elements of – using 1) a processor, 2) a memory in which computer-readable instructions are stored, 3) a non-transitory storage media (CRM), 4) a medical record obtaining module, 5) a vector-representation-of-medical-record-element obtaining module, 6) a vector-representation-of-disease obtaining module, 7) a vector-representation-of-medical-record obtaining module, 8) a probability obtaining module, 9) an adding module, and 10) a neural network to perform the claimed steps.
The 1) processor, 2) memory in which computer-readable instructions are stored, 3) non-transitory storage medium, 4) medical record obtaining module, 5) vector-representation-of-medical-record-element obtaining module, 6) vector-representation-of-disease obtaining module, 7) vector-representation-of-medical-record obtaining module, 8) probability obtaining module, and 9) adding module in these steps are recited at a high-level of generality (i.e., as generic components performing generic computer functions such as determining data from a set of data) such that it amount to no more than mere instructions to apply the exception using a generic computer component (see: Applicant’s specification, paragraphs [0080] – [0081]. Also see: MPEP 2106.05(f)).
The 10) neural network generally link the abstract idea to a particular technological environment or field of use (such as machine learning, see MPEP 2106.05(h)).
Dependent claims recite additional subject matter which amount to limitations consistent with the additional elements in the independent claims. Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation and do not impose a meaningful limit to integrate the abstract idea into a practical application.
Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claims are directed to an abstract idea (Step 2A (Prong Two): NO).

Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional elements of using 1) a processor, 2) a memory, 3) a non-transitory storage medium, 4) a medical record obtaining module, 5) a vector-representation-of-medical-record-element obtaining module, 6) a vector-representation-of-disease obtaining module, 7) a vector-representation-of-medical-record obtaining module, 8) a probability obtaining module, 9) an adding module, and 10) a neural network to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component or a general linking to a particular technological environment that does not offer “significantly more” than the abstract idea itself because the claims do not recite an improvement to another technology or technical field, an improvement to the functioning of any computer itself, or provide meaningful limitations beyond generally linking an abstract idea (quality control) to a particular technological environment. It should be noted that the claims do not include additional elements that amount to significantly more than the judicial exception because the Specification recites mere generic computer components, as discussed above that are being used to apply certain method steps of organizing human activity. Specifically, MPEP 2106.05(f) and MPEP 2106.05(h) recite that the following limitations are not significantly more:
Adding the words "apply it" (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, e.g., a limitation indicating that a particular function such as creating and maintaining electronic records is performed by a computer, as discussed in Alice Corp., 134 S. Ct. at 2360, 110 USPQ2d at 1984 (MPEP § 2106.05(f)); and
Generally linking the use of the judicial exception to a particular technological environment or field of use, e.g., a claim describing how the abstract idea of hedging could be used in the commodities and energy markets, as discussed in Bilski v. Kappos, 561 U.S. 593, 595, 95 USPQ2d 1001, 1010 (2010) or a claim limiting the use of a mathematical formula to the petrochemical and oil-refining fields, as discussed in Parker v. Flook, 437 U.S. 584, 588-90, 198 USPQ 193, 197-98 (1978) (MPEP § 2106.05(h)).

The current invention obtains an indication of whether to add an ICD code utilizing 1) a processor, 2) a memory, 3) a non-transitory storage medium, and modules 4) – 9), thus 1) – 9) are adding the words “apply it” with mere instructions to implement the abstract idea on a computer.
The 10) neural network generally links the abstract idea to a particular technological environment or field of use. The following represent an example that courts have identified as generally linking the abstract idea to a particular technological environment (e.g. see MPEP 2106.05(h)): Limiting the abstract idea data to 10) a neural network, because limiting application of the abstract idea to a neural network is simply an attempt to limit the use of the abstract idea to a particular technological environment, e.g. see Electric Power Group, LLC v. Alstom S.A.
Mere instructions to apply an exception using a generic computer component or a general linking to a particular technological field cannot provide an inventive concept. The claims are not patent eligible (Step 2B: NO).

Claims 1-3, 5, 7-11, 14-17, and 19-20 are therefore rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-3, 7-11, 14-17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20202/0027567 to Xie et al. in view of U.S. 2017/0235884 to Harmon et al.
As per claim 1, Xie et al. teaches a method for automatically adding an ICD (International Classification of Diseases) code, comprising:
--obtaining medical record data; (see: FIG. 1 and paragraph [0033] where a diagnostic description record is being received)
--obtaining a vector representation of a respective medical record element from a neural network through the medical record data; (see: 202 of FIG. 2 and paragraph [0037] where there is a DD encoding module that receives diagnostic descriptions and generates latent representations of the diagnostic description in the form of an encoded DD vectors. Also see: paragraph [0034] where the diagnostic description encoding module employs a LSTM recurrent neural network to encode these diagnostic descriptions. Also see: 504 of FIG. 5 and paragraph [0103])
--obtaining a vector representation of a respective disease in ICD; (see: 204 of FIG. 2 and paragraph [0042] where there is an ICD encoding module that receives ICD codes and generates latent representations of the codes in the form of an encoded ICD vectors. Also see: 504 of FIG. 5 and paragraph [0103])
--calculating, based on the vector representation of the respective medical record element and the vector representation of the respective disease in ICD, a vector representation of medical record; (see: 110 of FIG. 2 and paragraph [0081] where an attention matching module maps descriptions to ICD codes. A calculation is being done using the vector representations of the description (216) and the ICD (218) to determine the matching codes and descriptions. The calculation of what matches is a calculation of a vector representation of the medical record. Also see: 516 of FIG. 5 and paragraph [0103])
--obtaining, by performing neural network training on the vector representation of the medical record, a respective probability of adding a respective disease code in ICD to the medical record; (see: paragraph [0082] where for the i-th ICD code, an importance score or attention score ai,j on the j-th diagnosis description is calculated. Module 208 may use these scores based on a hard selection mechanism or a soft attention mechanism. Also see: paragraph [0083] for hard selection mechanism where the probability of the i-th ICD code being assigned is this pi = sigmoid(maxij=1,….,maij). Also see: paragraph [0087] for a soft attention mechanism where there is a probability that a code should be assigned. A probability for a respective ICD code is being calculated. This is all done within the machine learned algorithm 110 of FIG. 2) and
--obtaining, based on the respective probability, an indication of whether to automatically add the respective ICD code in ICD corresponding to the respective probability to the medical record, (see: Table 3 and paragraphs [0115] and [0117] where codes are being ranked using the isotonic constraint to indicate highly relevant codes at the top positions to help prevent selection of irrelevant codes. An indication is being obtained where the indication is a ranking of the codes)
--wherein the calculating, based on the vector representation of the respective medical record element and the vector representation of the respective disease in ICD, a vector representation of medical record (see: the above calculating step which teaches this step) comprises:
--calculating, based on the vector representation of the respective medical record element and the vector representation of the respective disease in ICD, a contribution of the vector representation of the respective medical record element to the vector representation of the respective disease; (see: paragraph [0087] where there is a softmax operation that takes into account the weights of different descriptions within the record. A contribution is being calculated and the contribution is the weight for the descriptions) and
--calculating, based on the contribution of the vector representation of the respective medical record element to the vector representation of the respective disease, a vector representation of medical record; (see: paragraph [0087] where a single attentional vector (a representation of medical record) of the M diagnostic descriptions is being obtained)
--wherein the obtaining, based on the respective probability, an indication of whether to automatically add the respective ICD code in ICD corresponding to the respective probability to the medical record (see: the above obtaining step which teaches this step) comprises:
--select certain codes to be used (see: paragraph [0117] where there is discussion of prevention of selection of irrelevant codes based on their relevancy/ranking).
Xie may not further, specifically teach:
1) --select certain codes to be used as:
1a) --when the probability is greater than a predetermined threshold, adding the disease code in ICD corresponding to the probability to the medical record; when the probability is less than a predetermined threshold, not adding the disease code in ICD corresponding to the probability to the medical record.

Harmon et al. teaches:
1) --select certain codes to be used as:
1a) --when the probability is greater than a predetermined threshold, adding the disease code in ICD corresponding to the probability to the medical record; when the probability is less than a predetermined threshold, not adding the disease code in ICD corresponding to the probability to the medical record (see: paragraph [0025] where there is a predetermined threshold for medical codes that apply to a patient. Codes that meet the threshold are automatically added while the ones that do not meet this threshold are not).
One of ordinary skill at the time of the invention was filed would have found it obvious to have 1a) when the probability is greater than a predetermined threshold, adding the disease code in ICD corresponding to the probability to the medical record; when the probability is less than a predetermined threshold, not adding the disease code in ICD corresponding to the probability to the medical record as taught by Harmon et al. in the method as taught by Xie et al. with the motivation(s) of preventing the missing of medical codes which should be applied to a patient based on their symptoms, history, and the like (see: paragraph [0003] of Harmon et al.).
Furthermore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute 1a) when the probability is greater than a predetermined threshold, adding the disease code in ICD corresponding to the probability to the medical record; when the probability is less than a predetermined threshold, not adding the disease code in ICD corresponding to the probability to the medical record as taught by Harmon et al. for the step of 1) selecting certain codes to be used as disclosed by Xie et al. in combination since each individual element and its function are shown in the prior art, with the difference being the substitution of the elements. In the present case, the combination of Xie et al. teaches of favoring codes for selection thus one could substitute wherein the codes are preferentially selected using a threshold to obtain predictable results of selecting relevant codes. Thus, one of ordinary skill in the art could have substituted the one known element for the other to produce a predictable result (MPEP 2143).

As per claim 2, Xie et al. and Harmon et al. in combination teaches the method of claim 1, see discussion of claim 1. Xie et al. further teaches wherein the obtaining a vector representation of a respective medical record element from a neural network through the medical record data comprises:
--obtaining a vector representation of a respective medical record element through a word vector of the respective medical record element contained in the medical record data (see: paragraph [0048] where there is a word-level LSTM that computes vectors of words).

As per claim 3, Xie et al. and Harmon et al.in combination teaches the method of claim 1, see discussion of claim 1. Xie et al. further teaches wherein the obtaining a vector representation of a respective disease in ICD comprises:
--obtaining a vector representation of a respective disease in ICD through a word vector of the respective disease in ICD (see: paragraphs [0044] and [0045] where the ICD code module employs a LSTM to encode the description. The representations are included in an ICD vector).

As per claim 7, Xie et al. and Harmon et al. in combination teaches the method of claim 1, see discussion of claim 1. Xie et al. further teaches wherein the probability of adding the k-th disease code in ICD to the medical record based on the vector representation of the medical record is expressed as:
                
                    
                        
                            y
                        
                        
                            k
                        
                    
                    =
                    σ
                    (
                    
                        
                            β
                        
                        
                            k
                        
                        
                            T
                        
                    
                    *
                    
                        
                            d
                        
                        
                            k
                        
                    
                    +
                    
                        
                            b
                        
                        
                            k
                        
                    
                    )
                
            
where                         
                            σ
                            (
                            )
                        
                     is a sigmoid function,                         
                            
                                
                                    β
                                
                                
                                    k
                                
                            
                        
                     and                         
                            
                                
                                    b
                                
                                
                                    k
                                
                            
                        
                     are linear parameters obtained through neural network training,                         
                            
                                
                                    d
                                
                                
                                    k
                                
                            
                        
                     denotes the vector representation of the medical record (see: paragraph [0087] where there is a similar sigmoid function).

As per claim 8, Xie et al. and Harmon et al. in combination teaches the method of claim 1, see discussion of claim 1. Xie et al. further teaches wherein the medical record element includes one or more elements related to medical record data among chief complaint, history of present illness, and history of past illness (see: paragraph [0106] where there is a past medical history. Having this medical record information from among chief complaint, history of present illness, and history of past illness does not change the functionality of the medical record data, therefore this limitation is non-functional and provides little patentable weight from the claim that is depends on. Thus, this claim is rejected using the same references and citations used in claim 1).

As per claim 9, Claim 9 is similar to claim 1 and is therefore also rejected using the Xie et al. and Harmon et al. references in a similar manner as claim 1. 

As per claim 10, Claim 10 is similar to claim 2 and is therefore also rejected using the Xie et al. and Harmon et al. references in a similar manner as claim 2.

As per claim 11, Claim 11 is similar to claim 3 and is therefore also rejected using the Xie et al. and Harmon et al. references in a similar manner as claim 3.

As per claim 14, Claim 14 is similar to claim 8 and is therefore also rejected using the Xie et al. and Harmon et al. references in a similar manner as claim 8.

As per claim 15, Claim 15 is similar to claim 1 and is rejected in a similar manner to claim 1 using the Xie et al. and Harmon et al. references. Xie et al. further teaches:
--a processor; (see: paragraph [0024] where there is a processor) and
--a memory in which computer-readable instructions are stored, (see: paragraph [0024] where there is a memory)

As per claim 16, Claim 16 is similar to claim 2 and is therefore also rejected using the Xie et al. and Harmon et al. references in a similar manner as claim 2.

As per claim 17, Claim 17 is similar to claim 3 and is therefore also rejected using the Xie et al. and Harmon et al. references in a similar manner as claim 3.

As per claim 20, Xie et al. and Harmon et al. in combination teaches the method of claim 1, see discussion of claim 1. Xie et al. further teaches a non-transitory storage medium for storing a computer-readable program, the program causing a computer to perform the method for automatically adding an ICD code as claimed in claim 1 (see: paragraph [0121] where there is a non-transitory software which may store these instructions).

Claims 5 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 20202/0027567 to Xie et al. in view of U.S. 2017/0235884 to Harmon et al. as applied to claims 1 and 15, and further in view of U.S. 2019/0303535 to Fokoue-Nkoutche et al.
As per claim 5, Xie et al. and Harmon et al. in combination teaches the method of claim 1, see discussion of claim 1. Xie et al. and Harmon et al. in combination may not further, specifically teach (even though Xie et al. does teach using a softmax operation on paragraph [0087] for the contribution) wherein a contribution of the vector representation d of the respective medical record element to the vector representation                 
                    
                        
                            i
                        
                        
                            k
                        
                    
                
             of a k-th disease is expressed as:
                
                    
                        
                            a
                        
                        
                            k
                        
                    
                    =
                    s
                    o
                    f
                    t
                     
                    m
                    a
                    x
                    ⁡
                    (
                    
                        
                            d
                        
                        
                            1
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    
                        
                            d
                        
                        
                            2
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    
                        
                            d
                        
                        
                            3
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    …
                    
                        
                            d
                        
                        
                            n
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    )
                
            
where soft max(x)=                 
                    
                        
                            e
                            x
                            p
                            ⁡
                            (
                            x
                            )
                        
                        
                            
                                
                                    ∑
                                    
                                        j
                                    
                                
                                
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                    )
                                
                            
                        
                    
                
             , x is a vector,                 
                    
                        
                            x
                        
                        
                            j
                        
                    
                
             is a j-th element in the vector x,                 
                    
                        
                            d
                        
                        
                            n
                        
                        
                            T
                        
                    
                
             denotes the transposition of dn , and d1, d2, d3 ... dn respectively denote the vector representation of the respective medical record element.

Fokoue-Nkoutche et al. further teaches:
--wherein a contribution of the vector representation d of the respective medical record element to the vector representation                 
                    
                        
                            i
                        
                        
                            k
                        
                    
                
             of a k-th disease is expressed as:
                
                    
                        
                            a
                        
                        
                            k
                        
                    
                    =
                    s
                    o
                    f
                    t
                     
                    m
                    a
                    x
                    ⁡
                    (
                    
                        
                            d
                        
                        
                            1
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    
                        
                            d
                        
                        
                            2
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    
                        
                            d
                        
                        
                            3
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    ,
                    …
                    
                        
                            d
                        
                        
                            n
                        
                        
                            T
                        
                    
                    
                        
                            i
                        
                        
                            k
                        
                    
                    )
                
            
where soft max(x)=                 
                    
                        
                            e
                            x
                            p
                            ⁡
                            (
                            x
                            )
                        
                        
                            
                                
                                    ∑
                                    
                                        j
                                    
                                
                                
                                    e
                                    x
                                    p
                                    ⁡
                                    (
                                    
                                        
                                            x
                                        
                                        
                                            j
                                        
                                    
                                    )
                                
                            
                        
                    
                
             , x is a vector,                 
                    
                        
                            x
                        
                        
                            j
                        
                    
                
             is a j-th element in the vector x,                 
                    
                        
                            d
                        
                        
                            n
                        
                        
                            T
                        
                    
                
             denotes the transposition of dn , and d1, d2, d3 ... dn respectively denote the vector representation of the respective medical record element (see: Equation 8 for equation 10 and equation 9 for equation 11 where 8 and 9 feed into the softmax equations of 10 and 11. The softmax here corresponds to equation 12 while rp corresponds to ak of the present invention. The dnik vector corresponds to a weighted vector α).
One of ordinary skill at the time of the invention was filed would have found it obvious to have wherein a contribution of the vector representation d of the respective medical record element to the vector representation                 
                    
                        
                            i
                        
                        
                            k
                        
                    
                
             of a k-th disease is expressed as the above-equation, where the different elements are explained above as taught by Fokoue-Nkoutche et al. in the method as taught by Xie et al. and Harmon et al. in combination with the motivation(s) of identifying the link between two biomedical entities (see: paragraph [0004] of Fokoue-Nkoutche et al.).

As per claim 19, Claim 19 is similar to claim 5. The rejection of claim 5 applies to the rejection of claim 19.

Additional Relevant Reference
Examiner would also like to cite U.S. 2018/0373844 to Ferrandez-Escamez et al. as an additional relevant reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Steven G. Sanghera whose telephone number is (571)272-6873. The examiner can normally be reached M-F 7:30-5:00 (alternating Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571) 272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/S.S./Examiner, Art Unit 3626                                                                                                                                                                                                        

/EVANGELINE BARR/Primary Examiner, Art Unit 3626